205 F.2d 720
BROWNv.BROWN.
No. 11579.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1953.
Decided June 11, 1953.

Miss Lola Boswell, Washington, D. C., for appellant.
Mr. Jesse Lee Hall, Washington, D. C., for appellee.
Before EDGERTON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In Kephart v. Kephart, 89 U.S.App.D.C. 373, 380, 193 F.2d 677, 684, certiorari denied, 342 U.S. 944, 72 S.Ct. 557, 96 L.Ed. 702, this court held that the District Court "cannot modify or remit installments of alimony after they have become due by the terms of the original judgment which ordered their payment."


2
The same principle applies to payments a husband has been ordered to make to his wife for the maintenance of their minor child. In the present case the court found that after the maintenance order was entered, and before the appellant husband moved to have it modified, the child was emancipated by being allowed to leave school and go to work. The court correctly held that it had no authority to modify or remit payments that became due after the child was emancipated and before the motion was filed.


3
Affirmed.